I should like to congratulate
Mr. Insanally on his election as President of the General
Assembly at its forty-eighth session. While opening our
session, he rightly reminded us of the hopes now placed in
this universal forum - to which we welcome six new
Members - and of the growing need for what he described
as a collective vision of our future.
Allow me to convey to the Government and the people
of India the deepest sympathy of the Irish people for the
victims of the earthquake.
We meet here at a time of great hope for the peoples of
the Middle East. Years of bitter antagonism and conflict
have yielded to agreement and, we hope, reconciliation
between the two great historical traditions in an area that has
seen far too much bloodshed. The signature of the
agreement in Washington was an act of the highest
statesmanship and courage. It deserves a commensurate
response from the other countries of the region and from the
international community.
I welcome President Clinton’s speedy initiative in
convening today a conference on aid to Palestine. We in
Ireland stand ready to play our part, together with our
partners in the European Community. We will increase
substantially our aid to the West Bank and Gaza, and we
will take steps to strengthen and develop our good relations
with Israel and with the Palestinian people.
It is also a time of great hope for the people of South
Africa. When the prisoner of Robben Island, Nelson
Mandela, states, in Afrikaans to an Afrikaner audience, that
what is done, is done, and looks to a shared future for all
South Africans, it sends a powerful message to all of us.
A new South Africa is in the making. We have waited
and striven long for this day. I am happy to announce that
we in Ireland have decided to establish diplomatic relations
with that new South Africa.
It is a time of hope, but also of apprehension,
particularly for the people of Russia. The course of reform
is not yet complete. I am confident that the way forward
identified by President Yeltsin will continue to be endorsed
by the people so that Russia may continue on the path to
stable democracy and sustained economic development.
The recent changes in international life have brought
great and lasting benefits to many: to those who endured
authoritarian forms of government for decades and have now
gained the freedom to exercise their basic human and civil
rights; to peoples released from the super-Power competition
that enabled dictatorial and repressive regimes to act with
impunity; to the wider international community that no
longer lives under the threat of global nuclear conflagration.
Yet the optimism that characterized the early days of the
post-cold-war period has been tempered by the realization
that for every advance in the Middle East or in South Africa,
there is an Angola, or a Yugoslavia, a Somalia, a Sudan.
For all our progress, thousands continue to die in brutal
wars, thousands more suffer from gross abuses of human
rights and millions are denied their basic right to food, water
and shelter. There is still a great distance to be travelled to
a world of justice, equality and true respect for the
individual.
People look here, to the United Nations, to help them
travel that distance. Faced with this hope, this expectation -
this demand - our Organization today must meet challenges
of a kind that it has not had to cope with in the past,
challenges qualitatively different from the international and
regional disputes that have traditionally absorbed so much of
the United Nations energies.
We are coming to understand better the interrelated
nature of these tasks: the struggle to end war; to advance
democracy; to promote economic development; to protect the
dignity of the individual; to ensure freedom and the rule of
law; to protect the environment; to deal with the problems
of population - all are part of the same effort. Success in
one requires progress in others.
We are coming to understand too that the activities of
States and Governments require the broader cooperative
context of the United Nations. As our problems are
transnational, so too must be our response.
The fact is that we need a United Nations whose
organization and decisions truly represent the will of the
international community. We need a United Nations whose
activities truly address the great contemporary challenges,
and we need a United Nations that is not hindered by lack
of resources in personnel and finance.
At no time in its history has the need to re-examine and
strengthen the United Nations system been greater or more
Forty-eighth session - 1 October l993 31
widely felt, and these themes of representation, relevance
and resources are at the heart of the debate about the reform
of the United Nations.
As the body charged with the primary responsibility for
international peace and security, it is imperative that the
Security Council should function well and with authority.
The Council’s response to the huge demands that have been
made of it in recent years has been impressive. The number
and scope of its decisions are greater than ever before, and
the import of those decisions for States and for peoples
everywhere is more far-reaching.
And yet, we must ask if the Council truly represents the
almost universal membership of the Organization and
reflects fully the great changes that have taken place in
economic and political relations. These are questions of the
deepest significance for international cooperation, but I
believe that unless they are addressed now, the political
authority of the Security Council and its capacity to act
decisively and with confidence will be eroded.
Ireland therefore supports the case for an increase in the
membership of the Security Council. I hope that decisions
on this can be taken before the fiftieth anniversary of the
United Nations in two years’ time.
There is a need also for greater transparency in Security
Council decision-making. The general membership, though
it takes no part in the Council’s decisions, is bound by them,
and we are frequently called on to supply personnel and
finance to implement the Council’s expanded and
increasingly complex mandates. We must work for a more
interactive relationship between the Council and the General
Assembly, and for more frequent and substantive reporting
by the Council to the general membership. And we must
look for ways to make the Assembly itself more effective.
It is ironic that for most of its existence, when the
United Nations was not always deemed to be the appropriate
forum for the resolution of major disputes, the Organization
was for the most part adequately resourced. Yet today,
when the demands for action by the United Nations have
reached unprecedented levels, when ideological division no
longer inhibits an effective United Nations role and when the
approach to problem-solving at Security Council level is
essentially cooperative, the Organization finds itself
burdened with a grave and crippling financial crisis.
The Secretary-General has told us that the Organization
is living from hand to mouth. He warns us that the financial
situation could soon prevent the United Nations from
discharging its essential responsibilities and undermine its
political will and practical capacity to undertake any new
activities. And yet the simple truth is this: for every dollar
that the United Nations spends on the instruments of peace,
the world spends almost $2,000 on the weapons of war.
It is simply not acceptable to call on the United Nations
to undertake new responsibilities while declining or failing
to provide the necessary resources. A significant
improvement in the Organization’s finances is now an urgent
priority. I appeal to all Member States in arrears, and
especially those on the Security Council, to comply with
their financial obligations under the Charter. This is a moral
as well as a practical imperative.
The impact of change is particularly apparent in the
area of peace-keeping. In almost every crisis, on every
continent, United Nations forces are deployed on
increasingly varied and complex tasks. By the end of this
year the numbers in the field may total 100,000. And
individual operations are now very large: nearly 20,000
each in Cambodia and Somalia; almost 25,000 in former
Yugoslavia. Ireland now participates in 10 of the 14 United
Nations peace-keeping operations in the field. A significant
proportion of our armed forces is at present engaged in
United Nations peace-keeping duties.
But, beyond the scale of the operations, the nature of
the tasks undertaken by United Nations forces has changed
also. The initial decision to intervene militarily in Somalia
for humanitarian purposes and the subsequent decision to
mandate the United Nations Operation in Somalia
(UNOSOM) to take enforcement action are new departures
for the Organization. And they present new challenges for
troop-contributing countries. In Ireland’s case we had to
change our law to enable our forces to take part in the
Chapter VII operation in Somalia.
It is important for all of us - the United Nations, the
troop contributors, and those whom we seek to help - to
reflect carefully on our experiences and draw the lessons
from the new large-scale operations in Cambodia, Somalia
and Yugoslavia.
It is evident that existing structures both at United
Nations Headquarters and in the field have come under very
considerable strain. The mandates of major United Nations
operations are now multi-faceted. We need mechanisms that
will allow such mandates to be carried through in a manner
that is effective, transparent and humane. I want to mention
two points in particular here today.
32 General Assembly - Forty-eighth session
The first is the imperative need to maintain peace -
keeping and peace-enforcement operations within an overall
political framework and to exploit every opportunity for
reconciliation. Enforcement action, when it is undertaken -
and I accept that it may be necessary - should be the
minimum required and it should be carefully directed to
achieving the political aims of the operation. For this
reason, I believe that at the time the Security Council takes
a decision to establish an operation, particularly one
involving peace enforcement, it should pay special attention
to the issues of command and control.
Secondly, there is a need to improve military planning
at United Nations Headquarters and to ensure that the best
military advice and information is available to the
Secretary-General in his conduct of peace-keeping
operations. To this end, an effective planning unit is
required. Thought should also be given to whether the
Military Staff Committee, which is provided for in the
Charter but which has never functioned effectively, could
have a contribution to make.
In Somalia, the overriding objective of the United
Nations operation must be political reconciliation and
national reconstruction.
There have been outstanding successes. One year ago,
several hundreds were dying each day from hunger and
malnutrition. Today, as a result of the work of the Unified
Task Force (UNITAF), UNOSOM and the non-governmental
organizations, people are no longer dying from man-made
famine. A year ago violence was widespread. Today almost
all of Somalia is calm.
The exception is south Mogadishu, where the efforts of
UNOSOM have been continually frustrated and many,
including 60 United Nations peace-keepers, have lost their
lives. In pursuance of its overall aim of political
reconciliation, the United Nations must continue its search
for a peaceful resolution in Mogadishu, learning from and
building on its success elsewhere in Somalia.
Most of the conflicts that this Assembly will address in
the coming weeks are marked by massive abuses of human
rights - summary executions, torture, detention, rape,
mutilation. And even outside of these open conflicts the
dignity of the individual is frequently violated by
authoritarian and repressive regimes. At Vienna in June, the
World Conference on Human Rights sought to strengthen the
protection of human rights worldwide. Most of us who
attended that meeting came away feeling that progress had
indeed been made. It is essential that the agreed Programme
of Action be given the highest priority and acted on by this
Assembly. A United Nations commissioner for human rights
should be appointed. The resources devoted to human rights
activities in the United Nations system should be doubled.
The United Nations human rights machinery, especially in
relation to the protection of women, should be strengthened.
And we must make decisive progress on the establishment
of an international criminal tribunal to prosecute persons
responsible for violations of humanitarian law wherever they
occur.
The abuses of human rights in Yugoslavia have
provoked a profound determination in the international
community that those responsible must be brought to justice.
The ad hoc approach, unavoidable in the case of Yugoslavia,
points to the need for a permanent international criminal
tribunal with an established jurisdiction and an identified
body of applicable law. The General Assembly at this
session should examine the valuable work done on this topic
by the International Law Commission.
We can take advantage of the changed international
situation to pursue our work on disarmament and arms
control. We must intensify our efforts to halt the spread of
nuclear weapons. I am heartened by the decision of some
nuclear States to maintain a moratorium on nuclear testing
and I call on others to do the same. Our objective must be
a comprehensive treaty banning nuclear testing forever.
Ireland has proposed that the United Nations should
elaborate a code of conduct for conventional arms transfers
which would encourage States to exercise responsibility and
restraint in their arms transfers and which would set out
common principles to be observed in this area. We believe
that, as the international community moves towards a closer
understanding of its shared responsibility for international
security in the framework of the United Nations, such a code
would represent an important step forward in the area of
arms control.
Last year Ireland called for an agenda for development
that would complement and stand alongside the
Secretary-General’s "Agenda for Peace". We are pleased
that such a report is now in preparation. Our vision of the
future cannot ignore the images of deprivation and need we
see every day from all too many parts of the world. The
reality of this suffering is a test for all of us. The Irish
Government is committed to doubling the percentage of
gross national product devoted to official development aid in
the period 1993 to 1997. Peace and development are not
separable.
Forty-eighth session - 1 October l993 33
We must recognize what the Secretary-General has
called the humanitarian imperative. The international
community must be assured that the United Nations and its
development agencies will respond quickly to emergencies
as they occur. The creation within the Secretariat of a new
Department of Humanitarian Affairs has been a useful step
towards that end.
The international community must look squarely at
certain incontrovertible features of our shared existence on
this planet: climate change, a possible doubling of the
world’s population by the middle of the next century,
pressures imposed by our patterns of production and
consumption, great imbalances in the availability of
technology and resources. In many of these areas, the Rio
Conference and its Agenda 21 have identified the way
ahead. I am pleased that the Commission on Sustainable
Development and other organs provided for in Rio are off to
a promising start.
We must acknowledge that the issues we address under
the auspices of this Assembly and those which arise in the
General Agreement on Tariffs and Trade (GATT) and the
Bretton Woods institutions cannot be separated. In all of
these areas, our aim must be a peaceful, integrated
international society in which our sense of the common good
increasingly qualifies considerations of national power and
immediate expediency.
As the dramatic developments in the Israeli-Palestinian
relationship and the equally historic changes in South Africa
have shown, progress is possible even in the most obdurate
of conflicts if the protagonists are willing to look towards a
common future.
Northern Ireland represents a challenge of similar
dimensions to the British and Irish Governments and to the
peoples of both islands. Some would say that the conflict is
fundamentally incapable of resolution. I do not accept that,
and I will not accept it. Like the vast majority of my
compatriots, I yearn for peace on our island.
I want to see a comprehensive settlement which will
enable men, women and children to go about their daily
lives in peace and without fear. All of us in both islands are
paying the price of past political failures. We should not ask
future generations to bear the cost of further failure.
I have no illusions about the complexity of the issues.
I know that there are no easy or quick solutions - no single
step that can remove the necessity for a long and painstaking
journey. But I believe that, with sufficient good will and
determination, the Irish and British Governments and the
leaders of the constitutional parties in Northern Ireland can
lead the people they represent out of the stalemate which
exists at present towards a peaceful and secure future. As
I have said elsewhere, the pieces of the jigsaw puzzle are all
to hand if only we can find the right way to fit them
together.
The Irish Government is ready to play its full part in
this. We will bring to any resumed talks the resources of
good will, flexibility and imagination which we believe all
participants must display if a new agreement is to be
achieved.
It is painfully obvious that all traditional approaches
have failed and that new thinking is urgently required. For
our part, we are willing to look afresh at our own traditional
assumptions and at our relationships with others to see if
there are new approaches which can open a way forward.
We are ready to accept the need for radical and innovative
compromise as part of a new accommodation which will
bring lasting peace and reconciliation to the island of
Ireland.
Compromise does not mean asking either of the two
traditions in Northern Ireland to modify its fundamental
beliefs or, indeed, to suppress its objectives. It does mean
asking each tradition to recognize that the other deserves
equal respect and must be accommodated on equal terms.
It means accepting that diversity can be enriching rather than
threatening and that both traditions in Ireland must find a
way to share the island on a basis of partnership and trust.
Peace and stability will not be found in any political
system which is imposed, or which is rejected by a
substantial part of the population who live within it.
What we need in the island of Ireland is a collective
will to rise above traditional suspicions and animosities and
a readiness to look beyond areas of disagreement to areas
where we can work together to mutual advantage.
Peace is now the imperative, and the continuation of
violence is the single greatest obstacle to the realization of
our hopes. An end to violence would open up new
possibilities and allow all of us to emerge from the shadow
of a very troubled history.
It would, at last, help to clear the way for compromise
and negotiation, leading to an agreement which would
achieve a fair and lasting accommodation between
nationalism and unionism in Ireland. We must lift our sights
34 General Assembly - Forty-eighth session
to the new horizons of possibility which developments in the
Middle East and South Africa have opened for us. This is
the objective of the Government which I represent. I believe
we can have no higher objective.
